860 F.2d 1093
274 U.S.App.D.C. 1
NEW YORK TIMES COMPANY,v.NATIONAL AERONAUTICS AND SPACE ADMINISTRATION, Appellants.
No. 87-5244.
United States Court of Appeals,District of Columbia Circuit.
Oct. 5, 1988.

Prior report:  D.C.Cir., 852 F.2d 602.
Before WALD, Chief Judge, and ROBINSON, MIKVA, EDWARDS, RUTH BADER GINSBURG, STARR, SILBERMAN, BUCKLEY, WILLIAMS, D.H. GINSBURG and SENTELLE, Circuit Judges.

ORDER

1
Appellant's suggestion for rehearing en banc has been circulated to the full court.  The taking of a vote was requested.  Thereafter, a majority of the judges of the court in regular active service voted in favor of the suggestion.  Upon consideration of the foregoing, it is


2
ORDERED, by the Court en banc, that this case will be considered and decided by the Court sitting en banc.


3
A future order will govern further proceedings.